{¶ 18} Although I concur with the majority opinion's disposition of this appeal, I write separately, both to acknowledge and to lend a cautionary note to the sentiments embodied in Judge Gallagher's concurring and dissenting opinion.
 {¶ 19} As the writer of the appellate opinion in Rosette v.Countrywide Home Loans, Inc., Cuyahoga App. No. 82938, 2004-Ohio-359, which was overruled by the Ohio Supreme Court in Rosette v. CountrywideHome Loans, Inc., 105 Ohio St.3d 296, 2005-Ohio-1736, I sympathize with his position; members of this court, myself included, however, are constrained to follow the supreme court's precedent until such time as it may directly consider the matter of whether in R.C. 4905.61, the legislature's intent was that the word "treble" is a misplaced "modifier" of the word "damages."
 {¶ 20} I therefore concur with the majority opinion.
                    CONCURRING AND DISSENTING OPINION